Title: To John Adams from Ward Nicholas Boylston, 28 June 1825
From: Boylston, Ward Nicholas
To: Adams, John


				
					My Dear Cousin
					Princeton June 28th 1825
				
				It seems an age to me, since we parted, and have not since had any accounts from those who have visited me here what has been the state of your health since that period, the best evidence I have rec’d has been thro the medium of the public News papers, in one of wch. is given the toast you sent the charitable masonic association Dinner given to Gen. LaFayette. If I can draw an Inference from the Beauty & sublimity of that sentiment, it is, that the Fountain from wch. it has Issued, the corporeal System  have renovated beyond what was anticipated when we parted—I cannot believe it otherwise, & cherish the hope that we shall both be spared to meet once more, at Quincy—my own health, held this expectation in considerable doubt before I left Roxbury, but the change of air, & yeilding to, & watching the changes of weather, by change of cloathing, &c, useing moderate exercise, & in addition to all a carefull & watchfull kind Rib, I can say I have been for the last month in better Health, than I have experienced for 9 months before—I wish it were possible for you to partake in the benefits of this mountain air, I am confident you would recover your strength so far as to use your limbs, I had so far lost the use of mine that only a walk once to & fro’ on the Piazza, I found I had done all my feeble knees would allow me to perform for the day—but now I am able to walk for 3/4th of an hour without feeling any great degree of fatigue, & can ride 20 to 25 miles, without producing that degree of lassitude wch. I did two months ago from riding 8 miles—I attend daily to the Bussiness of the Farm when the weather will permit, & I hope from the promising prospects of it, your Farm holds out the same expectations of abundant harvests Grass, & Grain of every kind, here & about us, looks well & bids fair for an early harvest, at least  10 days to a fortnight earlier than usual.When you heard last From Washington I hope the accounts were favorable as to the Health of the President & Mrs Adams & family, do they give you any hopes of seeing them this season, if they do, I shall put in my claim for the promise they have made me.I Beg you would let me be favor’d with a line from you—a certain Widow Lady in Boston, boasts of, & shews a very polite Letter you wrote her, in reply for to one she addressed to, you,—Since the Wachusett has been changed to mount Adams, it has been visited by greater numbers than I ever knew so early in the season, that it may be said the tribes go up, and not in small parties from the vicinity, but more than one hundred went up in one day from the distance of 20 to 30 miles Round; & more or less every fair day since. Esto perpetua will be your name here, since will do my endeavors to make it—Mrs Boylston whose health for some time past has not been so good as I have wished it, tho’ now convalesing desires her kindest & affectionate Respects to you, & Joins in our Regards to Judge & Mrs Adams Mrs. Clarke, Miss Smith, & the young Ladies of the family and am with fervent wishes for your Health & Happiness. Your faithfull & affectionate / Cousin
				
					Ward Nichs Boylston
				
				
					PS—My son & Daughter desire their respects—my two Grandsons are at an academy at Lancaster & we heard yesterday were very well—
				
			